Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I - Figs. 1-2 (rodent trap 10 with bait cup 16 is pre-loaded with cotton or similar fibrous nesting material 24 which is adhered to the inner walls or floor of bait cup 16 and acts as a visual attractant to a female rodent who may be scavenging for materials with which to construct a nest);
Species II - Fig. 3 (trap 26 provided with stalk-like member 28 which extends upwardly from base member 12 and may be a wire, a rubber tube, a plastic tube or any other such similar elongated structure and is formed of a material that has sufficient rigidity to remain vertical and appears like a blade of grass or similar stalk, which are naturally attractive to mice);
Species III - Fig. 3 (trap 26 provided with stalk-like member 28 emanates from bait cup 16 and may be a wire, a rubber tube, a plastic tube or any other such similar elongated structure and is formed of a material that has sufficient rigidity to remain vertical and appears like a blade of grass or similar stalk, which are naturally attractive to mice);
Species IV - Fig. 4A (bait cup 30 having a circular wall 32 and a dividing wall 34 forming two compartments, a first compartment is configured to receive nesting material 
Species V - Fig. 4B (bait cup 38 formed of an outer circular wall 40 and a second circular wall 42 disposed within the confines of outer circular wall 40 and a second circular wall 42 disposed within the confines of the outer circular wall 40, a first outer compartment is thus formed between walls 40 and 42 and a second inner compartment is formed within wall 42, the first compartment is configured to receiving nesting material, and the second compartment is configured to receive other bait substances 36, such as peanut butter, synthetic scent materials and/or stalk-like structure as described); 
Species VI - Fig. 4B (bait cup 38 formed of an outer circular wall 40 and a second circular wall 42 disposed within the confines of outer circular wall 40 and a second circular wall 42 disposed within the confines of the outer circular wall 40, a first outer compartment is thus formed between walls 40 and 42 and a second inner compartment is formed within wall 42, the first compartment is configured to receiving nesting material, and the second compartment is configured to receive stalk-like structure as described); 
Species VII - Fig. 4B (bait cup 38 formed of an outer circular wall 40 and a second circular wall 42 disposed within the confines of outer circular wall 40 and a second circular wall 42 disposed within the confines of the outer circular wall 40, a first outer compartment is thus formed between walls 40 and 42 and a second inner compartment is formed within wall 42, the first compartment is configured to receiving nesting material, and the second compartment is configured to receive other bait 
Species IX - Figs. 5-7 (plug 44 having a lower most cylindrical segment 46, a middle cylindrical segment 48 and an upper disc member 50 having an upper face 52 and a surrounding edge, a cutout is made in upper face 52 of upper disc member 50 for form a pocket 54, plug 44 formed of plastic or such similar material and is embedded with a scent that is attractive to a rodent and may be impregnated with or provided with a scented substance which may be natural or synthetic, pocket 54 traverses through upper disc member 50 and terminates in middle cylindrical segment 48 or traverses middle cylindrical segment 48 and inserts into lower cylindrical segment 46, lower cylindrical segment 48 is substantially sized and shaped to fit snugly within a bait cup such that inner wall of bait cup contact and capture the lower cylindrical segment 46 of bait plug 44); and
Species X - Figs. 5-6 & 8 (plug 44 with pocket 54 configured to receive nesting material 24 such as cotton or similar fabric or textile material). 
The species are independent or distinct because for example Species X requires plug 44 having lower most cylindrical segment 46, middle cylindrical segment 48, an upper disc member 50 having an upper face 52 and a surrounding edge, and pocket 54 configured to receive nesting material 24 such as cotton or similar fabric or textile material not required in the other species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA